COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §                  No. 08-14-00145-CR

IN RE JAIME LUEVANO,                            §              ORIGINAL PROCEEDING

RELATOR.                                        §            ON PETITION FOR WRIT OF

                                                §                     MANDAMUS

                                       JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Sam Medrano, Judge of the 409th District Court of El Paso County,

Texas, and concludes Relator’s petition for writ of mandamus should be denied. We therefore

deny the petition for writ of mandamus, in accordance with the opinion of this Court.


       IT IS SO ORDERED THIS 21ST DAY OF MAY, 2014.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. (Not Participating)